Case 3:20-cv-01015-TJC-JRK Document 53 Filed 11/17/20 Page 1 of 1 PageID 996




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


   POWER RENTAL OP CO, LLC,

                          Plaintiff,

   v.                                                            Case No. 3:20-cv-1015-J-32JRK

   VIRGIN ISLANDS WATER & POWER
   AUTHORITY,

                          Defendant.


                                                ORDER

          1.      Plaintiff’s Unopposed Motion for Brief Extension of Time to File Initial

   Disclosures (Doc. No. 52), filed November 13, 2020, is GRANTED.

          2.      The parties shall have up to and including November 20, 2020 to serve

   mandatory initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1). If a case

   management and scheduling order is later entered that sets forth a different date for the

   parties to serve initial disclosures, however, the parties will be governed by the deadline

   set forth in that order.1

          DONE AND ORDERED in Jacksonville, Florida on November 16, 2020.




   mdc
   Copies to:
   Counsel of Record


          1
                   In the Motion, Plaintiff states that “[o]n October 20, 2020, the Court entered a Case
   Management Report.” Motion at 1. The parties filed the Case Management Report (Doc. No. 33) on October
   20, 2020, but the Court has not yet entered a case management and scheduling order.
